DETAILED ACTION
Claims 1-13 are pending. Claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding the limitation “actuating the vehicle such that the required minimum detection distance is equal or smaller than the maximum detection distance of the front and rear sensors.” Particularly “minimum detection distance is equal or smaller than the maximum detection distance.” Even after giving Applicant benefit of the doubt and considering the limitation as incredibly broad, a confusion as to what is intended by this limitation remains.  The limitation of “minimum detection distance is equal the maximum detection distance” is just distance, but “minimum detection distance smaller than the maximum detection distance” is just a range (minimum to maximum).  Even after carefully reading the specifications one of ordinary skill in the art may understand (if the portion of the specifications is even related to the claim limitation) that there are significant limitations that or omitted form the claimed invention, such as the geometry used to tie the position and orientation detected from a sensor [gps or such] used to retrieve data information of the slope form a [topographic] map and data detected [using LIDAR or such] from the road in front determine a detection of an object. 
Because the limitation of “actuating the vehicle such that the required minimum detection distance is equal or smaller than the maximum detection distance of the front and rear sensors.” requires a significant leap from the specification to claim limitation, one of ordinary skill in the art would be confused if the portion of the specification read is even related to the claimed limitation or if the portion of the specification are intended for a different limitation.  Even if the portion in the specification is remotely relevant to the particular claim limitation, the claims are examined in light of the specifications.  The specifications are not read into the claims.  Because the confusion cannot be simply resolved to the independent claims 1 and 8, claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-2, 4-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silva US 20190384302.

Regarding claim 1, Silva teaches a method for autonomously operating a vehicle driving on a road in a driving direction, the method comprising: 

capturing environmental data of a front area by a front sensor, the front area lying in front of the vehicle with respect to a driving direction, the front sensor being mounted to the vehicle at a front sensor mounting position with a predefined orientation of an axis of vision of the front sensor; (Silva para 77, sensors can include individual LIDAR sensors located at the front of the vehicle)

capturing environmental data of a rear area by a rear sensor, the rear area lying behind the vehicle with respect to the driving direction, the rear sensor being mounted to the vehicle at a rear sensor mounting position with a predefined orientation of an axis of vision of the rear sensor; (Silva para 77, sensors can include individual LIDAR sensors located at the back of the vehicle)

capturing a position of the vehicle by a position sensor; (Silva para 77, the sensor systems can include location sensors (e.g., GPS, compass, etc.),)

assigning the position of the vehicle to a location in a topographic map containing slope information of the road; (Silva para 87, the maps component can include functionality to associate with map locations, the maps component can identify topographic occlusion regions) Also (Silva para 118, the occlusion grid 906 can be accessed via map data that includes topographical information (e.g., height information))

retrieving slope information (Silva para 19, Topographic maps characterize elevation such as crest, hill, ground surface, i.e. slope) from the topographic map for a predetermined range [predetermined range is the map where the vehicle is functionality associated] in front of and behind of the location of the vehicle; (Silva para 87, the maps component can include functionality to associate with map locations, the maps component can identify topographic occlusion regions) Also (Silva para 27, location sensors (e.g., global positioning system (GPS), compass, etc.),)

determining a maximum detection distance of the front sensor and the rear sensor for detecting an object having a specific vertical height based on the slope information, the front and rear sensor positions, and (Silva para 14, a confidence level [maximum detection distance] that the occlusion field is occupied or not can be based at least in part on a number of LIDAR observations [Silva para 77; front and back] in a column of LIDAR returns with respect to a height [specific vertical] of an  occlusion field [topographic i.e. slope information]. 

(Silva para 77; the LIDAR sensors can include individual LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle, the camera sensors can include multiple cameras disposed at various locations about the exterior of the vehicle) It is noted that both LIDAR and cameras have an vertical opening angle (Silva Fig.9 #LIDAR RAYS)  of a field of view to (Silva para 116, detect height difference and angle of the ground)

determining a minimum detection distance of the front sensor and the rear sensor required for a planned driving maneuver or a current driving state of the vehicle; and (Silva para 16, the occlusion based planning can be used when an autonomous vehicle navigates intersections where the autonomous vehicle is executing complex maneuvers, the autonomous vehicle can determine that a portion of the occlusion grid is occluded (e.g., due to an obstacle such as a parked car)) It is noted that a minimum distance [front, back, side, and top when parking in a garage] is required for parking.  Also (Silva para 77, sensors can include individual LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle)

actuating the vehicle (Silva para 26; an autonomous vehicle capable of performing all safety critical functions, including all parking functions.)

such that the required minimum detection distance is equal or smaller than the maximum detection distance of the front and rear sensors. (Silva Para 19, a topographic occlusion grid [minimum detection distance see Fig.3 #326 occlusion field is smaller than #316] can be associated with map data representing the hill region [slope data] to facilitate traversing [actuating] the hill. For example, the topographic occlusion grid (and other occlusion grids discussed herein) can include occlusion fields [maximum detection distance see Fig. 3#316] that represent a three-dimensional region of space in the environment. 


Regarding claim 2, Silva teaches all of the limitations of claim 1 and further teaches, wherein actuating the vehicle comprises performing the planned driving maneuver only when the required minimum detection distance is smaller than the determined maximum detection distance.  (Silva para 16; the autonomous vehicle can approach an intersection and stop at a stop line.  the autonomous vehicle can determine that a portion of the occlusion grid is occluded [required minimum detection distance is smaller than the determined maximum detection distance] (e.g., due to an obstacle such as a parked car))

Regarding claim 4, Silva teaches all of the limitations of claim 1 and further teaches, wherein actuating the vehicle comprises reducing or increasing a driving velocity of the vehicle.  (Silva para 20, a safety factor associated with the speed limit (e.g., to effectively increase the speed of traffic to be expected); an acceleration level and/or average velocity of the autonomous vehicle traversing)

Regarding claim 5, Silva teaches all of the limitations of claim 1 and further teaches, wherein determining the maximum detection distance is repeated for a plurality of specific vertical heights of objects.  (Silva para 96; the occlusion grid 516 can be associated with an occlusion grid length 518 (or more generally, an extent (e.g., length, width, height) of the occlusion grid 516).)

Regarding claim 6, Silva teaches all of the limitations of claim 1 and further teaches, wherein capturing the position of the vehicle includes receiving position signals from a satellite system.  (Silva para 27; The sensor system(s) 104 can include location sensors (e.g., global positioning system (GPS),)

Regarding claim 7, Silva teaches all of the limitations of claim 1 and further teaches, wherein the front sensor mounting position and the rear sensor mounting position each is a distance of the respective sensor to a surface of the road on which the vehicle is driving.  (Silva para 77, the LIDAR sensors can include individual LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle 402.) Each is a distance of the respective sensor to a surface of the road on which the vehicle is driving on as they are located on the vehicle.

Claim 8 is rejected using the same rejections as made to claim 1.

Regarding claim 9, Silva teaches all of the limitations of claim 8 and further teaches, wherein the front sensor and/or the rear sensor is a radar sensor or an optical sensor.  (Silva para 77; the sensor system(s) 406 can include a radar sensors located at the front)

Regarding claim 10, Silva teaches all of the limitations of claim 8 and further teaches, wherein the controller comprises a data memory storing the topographic map.(Silva para 43 and 118; map data 306 may be accessed from memory (e.g., from the vehicle computing device); map data that includes topographical information )[AltContent: rect]  
Regarding claim 11, Silva teaches all of the limitations of claim 8 and further teaches, wherein the position sensor is a GPS, GLONASS, or a similar sensor.  (Silva para 27; The sensor system(s) 104 can include location sensors (e.g., global positioning system (GPS),)

Claim 12 is rejected using the same rejections as made to claim 10.

Regarding claim 13, Silva teaches all of the limitations of claim 9 and further teaches, wherein the optical sensor is selected from the group consisting of a camera and a lidar sensor.   (Silva para 77, LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle 402.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Silva as applied to claim above, and further in view of Chen 20190318481.

Regarding claim 3, Silva teaches all of the limitations of claim 2 and further teaches, wherein the planned driving maneuver on the road.  (Silva para 16, the occlusion based planning can be used when an autonomous vehicle navigates intersections where the autonomous vehicle is executing complex maneuvers, such as unprotected left turns, free right turns, or negotiating complex intersections.)
Silva teaches all of the limitations of claim 3 but does not explicitly teach includes changing a lane. However 
Chen teaches, ( Chen para 40, the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph.).   Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Silva in view of Chen such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of (Chen para 27, planning a route for an autonomous vehicle.) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664